[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 12-15015
                          ________________________

                      D.C. Docket No. 1:11-cv-20772-PAS

NAUTILUS INSURANCE COMPANY,
an Arizona company,

                        Plaintiff - Appellee,

versus

DESIGN BUILD INTERAMERICAN, INC.,
a Florida corporation,

                        Defendant,

PILAR PENA,
individually and as Plenary Guardian of
Alberto Zambrana, Florida residents,
MILEDAIS ZAMBRANA,
Individually,

                        Defendants - Appellants.

                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                  (May 2, 2014)
Before MARTIN and DUBINA, Circuit Judges and DUFFY, * District Judge.

PER CURIAM:

       In this declaratory judgment action, the district court entered a final

judgment, finding that there was no insurance coverage under the Commercial

General Liability insurance policy (“the policy”) issued by Nautilus Insurance

Company (“Nautilus”) to Design Build Interamerican, Inc. (“DBI”) for injuries

suffered by Alberto Zambrana (“Zambrana”) while he was performing duties

related to the conduct of DBI’s business.

       The insureds, DBI, Pedro Ramos, Manny Leon, and Sergio Ruiz, did not

appeal the district court’s judgment. The tort claimants, Pilar Pena, individually,

and as Plenary Guardian of Zambrana and as Guardian of Milena Zambrana, and

Miledais Zambrana, have appealed the district court’s order granting summary

judgment in favor of Nautilus.

       Review of a district court’s order granting summary judgment is de novo,

with the appellate court applying the same legal standards as the district court.

Reese v. Herbert, 527 F.3d 1253, 1267 n. 22 (11th Cir. 2008) (quoting Skrtich v.

Thornton, 280 F.3d 1295, 1299 (11th Cir. 2002)).




       *
         Honorable Patrick Michael Duffy, United States District Judge for the District of South
Carolina, sitting by designation.


                                               2
       After reviewing the record, reading the parties briefs, and having the benefit

of oral argument, we conclude that our court’s recent decision in Evanston

Insurance Company v. Design Build Interamerican, Inc., etc. et al., __ F. App’x

___, (No. 12-15466) (11th Cir. Apr. 8, 2014), is persuasive and controls the

disposition of this case. 2 Like the panel in Evanston, we conclude that the

reasoning and holding of Premier Ins. Co. v. Adams, 632 So. 2d 1054, 1056–57

(Fla. Dist. Ct. App. 1994), governs our interpretation of the severability and

exclusionary provisions of Nautilus’s policy in this case. Accordingly, based on

Evanston and Premier, we reverse the district court’s order granting summary

judgment in favor of Nautilus and remand this case for further proceedings

consistent with this opinion. 3

       REVERSED AND REMANDED.




       2
         The opinion in Evanston is unpublished and therefore not binding on this panel but may
be considered as persuasive authority. See 11th Cir. R. 36-2.
       3
        Our decision does not foreclose Nautilus from raising, on remand, exclusions that it
contends applies to its policy.
                                               3